Appeal by the defendant from a judgment entered in Supreme Court, Clinton County, upon the decision of the Hon. Christopher J. Heeeernan, Official Referee. The action was one for work performed and materials furnished, allegedly “at the special instance and request of the defendant’s agents, representatives and managing officers ”. The proof showed that the work had been ordered by one Martin who coneedediy was not an employee of the defendant but an employee of another corporation known as Bingaman Motor Express Company, Inc. The latter corporation was the tenant in possession of the premises upon which the work was done. The defendant corporation was the owner of the premises. While it appears that the two corporations were interrelated to some extent, we may not, upon the basis of the present record, disregard the fact that the two corporations were separate entities. Judgment reversed, on the law and facts, and a new trial granted, without costs. Foster, P. J., Bergan, Coon, Halpern and Zeller, JJ., concur.